                                   1

                                   2                                      UNITED STATES DISTRICT COURT

                                   3                                     NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         STRIKE 3 HOLDINGS, LLC,
                                   5                                                            Case No. 19-cv-00224-HSG (JCS)
                                                            Plaintiff,
                                   6
                                                    v.                                          ORDER GRANTING EX PARTE
                                   7                                                            APPLICATION FOR LEAVE TO
                                         JOHN DOE SUBSCRIBER ASSIGNED IP                        SERVE SUBPOENA BEFORE
                                   8     ADDRESS 24.130.232.145,                                RULE 26(F) CONFERENCE
                                   9                        Defendant.                          Re: Dkt. No. 8

                                  10          Plaintiff Strike 3 Holdings, LLC moves ex parte for leave to serve a third party subpoena

                                  11   prior to a Rule 26(f) hearing. The Court being duly advised does hereby FIND, ORDER AND

                                  12   ADJUDGE:
Northern District of California
 United States District Court




                                  13           1.        Plaintiff has established that “good cause” exists for it to serve a third party

                                  14   subpoena on Comcast Cable Communications, LLC (“Comcast”). See UMG Recording, Inc. v.

                                  15   Doe, No. C 08-1193 SBA, 2008 WL 4104214, *4 (N.D. Cal. 2008); and Arista Records LLC v.

                                  16   Does 1-19, 551 F. Supp. 2d 1, 6-7 (D.D.C. 2008).

                                  17           2.        Plaintiff may serve Comcast with a Rule 45 subpoena commanding Comcast to

                                  18   provide Plaintiff with the true name and address of the Defendant to whom Comcast assigned the

                                  19   IP address 24.130.232.145. Plaintiff shall attach to any such subpoena a copy of this Order.

                                  20           3.        Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any

                                  21   service provider that is identified in response to a subpoena as a provider of Internet services to

                                  22   Defendant (together with Comcast, the “ISPs”).

                                  23           4.        IT IS FURTHER ORDERED that subpoenas authorized by this order and issued

                                  24   pursuant thereto shall be deemed appropriate court orders under 47 U.S.C. § 551. In particular, 47

                                  25   U.S.C. § 551(c)(2)(B) provides as follows:

                                  26           (c) Disclosure of personally identifiable information

                                  27                     [. . .]
                                  28          (2) A cable operator may disclose such information if the disclosure is—
                                                      [. . .]
                                   1
                                              (B) subject to subsection (h) [relating to disclosures to governmental
                                   2          agencies] of this action, made pursuant to a court order authorizing such
                                              disclosure, if the subscriber is notified of such order by the person to whom
                                   3          the order is directed . . . .
                                   4   This order is an order authorizing such disclosure.

                                   5           5.     IT IS FURTHER ORDERED that each ISP will have 30 days from the date of

                                   6   service upon it to serve each of its subscriber(s) whose identity information is sought with a copy

                                   7   of the subpoena and a copy of this order. The ISPs may serve the subscribers using any

                                   8   reasonable means, including written notice sent to the subscriber’s last known address, transmitted

                                   9   either by first-class mail or via overnight service.

                                  10           6.     IT IS FURTHER ORDERED that each subscriber and each ISP shall have 30

                                  11   days from the date of service upon him, her or it to file any motions in this court contesting the

                                  12   subpoena (including a motion to quash or modify the subpoena). If the 30-day period after service
Northern District of California
 United States District Court




                                  13   on the subscriber lapses without the subscriber or the ISP contesting the subpoena, the ISP shall

                                  14   have 10 days to produce to Plaintiff the information responsive to the subpoena with respect to

                                  15   that subscriber.

                                  16           7.     IT IS FURTHER ORDERED that any ISP that receives a subpoena shall preserve

                                  17   all subpoenaed information pending the ISP’s delivering such information to Plaintiff or the final

                                  18   resolution of a timely filed motion to quash the subpoena with respect to such information.

                                  19           8.     IT IS FURTHER ORDERED that any information disclosed to Plaintiff in

                                  20   response to a subpoena may be used by Plaintiff solely for the purpose of protecting its rights

                                  21   under the Copyright Act, 17 U.S.C. § 101 et seq.

                                  22           9.     IT IS FURTHER ORDERED that any name or other personal identifying

                                  23   information of any current or proposed defendant shall be filed UNDER SEAL in all filings and

                                  24   not otherwise disclosed.

                                  25          IT IS SO ORDERED.

                                  26   Dated: February 20, 2019

                                  27                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  28                                                     Chief Magistrate Judge
                                                                                          2
